Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2021 and 01/14/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments (RCE)

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/07/2022 has been entered. The claims 1, 19 and 20 have been amended.  No claim was cancelled.  No new claim has been added. Therefore, claims 1, 2, 5, 6, 11, 12 and 15-22 are pending and addressed below.
Amended features are as follows:
“in a case where the communication apparatus is in connection with the first communication network and the first network is a public network, not to make an attempt to establish a connection to the second communication network. “
FIG. 4 represents amended features.
“By way of aspects of the presently claimed invention, if the first network is a public 
network (i.e., is not a private network) and the wireless LAN is not on, an attempt to establish a connection to a second communication network is not made. See, e.g., FIG. 4, step S402 (NO), step S411 (NO)”, see Applicant Arguments/Remarks, page [07].
Previously used art of Gundavelli et al. (US 10750366, henceforth “Gundavelli”)  is replaced with Kotecha et al. (US 20150029840, henceforth “Kotecha”) and White et al. (US 20160323975, henceforth “White”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 15, 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (USPAT 7200397, henceforth “Jones”) and in view of Kotecha et al. (US 20150029840, henceforth “Kotecha”) and further in view of White et al. (US 20160323975, henceforth “White”).
Examiner’s note: in what follows, references are drawn to Jones unless otherwise mentioned.
Regarding claim 1, Jones teaches a communication apparatus having a first communication mode in which the communication apparatus is connected to a first communication network using a cellular communication method and a second communication mode in which the communication apparatus is connected to a second communication network different from the first communication network (FIG. 4 is a block diagram illustrating the mobile station that can be used to communicate with the first and second radio networks 52, 54 of FIG. 1. As shown in FIG. 4, the mobile station 50 includes a first radio 170 for communicating with the first radio network 52 via a first wireless interface 174. The mobile station 50 also includes a second radio 172 for communicating with the second radio network 54 via a second wireless interface 176. The radios 170, 172 may vary with the types of the first and second radio networks 52, 54, see column [6] lines [32-41].  In one exemplary embodiment the first radio network 52 is a WWAN and the second radio network 54 is a WLAN. Thus, the first radio 170 may be a WWAN radio and the second radio 172 may be a WLAN radio. Thus, the first wireless interface 174 may be the air interface 152 of FIG. 3, and the second wireless interface 176 may be the 802.11 interface 102 of FIG. 2. However, the particular types of wireless interfaces 174, 176 may vary with the particular types of radio networks, see column [6] lines [42-50]. FIG. 3, the mobile station 50 communicates with a base transceiver station ("BTS") 150 via an air interface 152. The mobile station 50 can communicate with the BTS 150 using a variety of different protocols, see column [05] lines [32-40].), the communication apparatus comprising: 
at least one memory that stores a set of instructions (FIG. 4, the processor 178 may also connect to memory 182, which can store programs, data or other information used by the processor 178, see column [07] lines [21-29].); and 
at least one processor that executes the instructions, the instructions, when executed, causing the communication apparatus to perform operations comprising (FIG. 4, a processor 178 connects to the first radio 170 and second radio 172 and may control their operation. The processor 178 may additionally control the operation of other components in the mobile station 50… The processor 178 may also connect to memory 182, which can store programs, data or other information used by the processor 178, see column [07] lines [21-29].): 
controlling, in a case where the communication apparatus is in connection with the first communication network and (FIG. 4, a processor 178 connects to the first radio 170 and second radio 172 and controls their operation, see column [06] lines [32-34]. FIG. 6 is a flowchart of an exemplary process that the mobile station can use to check the availability of the second radio network 54. At Step 220, the mobile station powers up a second radio in the mobile station that the mobile station uses to communicate with the second radio network, see column [10] lines [37-52]. At Step 222, the mobile station attempts to establish a connection with the second radio network 54. At Step 224, the mobile station successfully establishes a connection with the second radio network 54, see column [10] lines [49-55]. It should be understood, however, that many variations may be made to this process. For example, the mobile station 50 may keep its connection with the first radio network 52 in addition to establishing its connection with the second radio network 54. In this case, the mobile station 50 might not terminate its connection with the first radio network 52 and power-down the first radio 170. Thus, the mobile station 50 might not perform Steps 226 and 228, see column [10] lines [59-66]. The missing/crossed out limitations will be discussed in view of Kotecha.), and 
in a case where the communication apparatus is in connection with the first communication network and (FIG. 7 is a flowchart of an exemplary process that a mobile station can use to switch between communicating with a WWAN and a wireless network other than a WWAN… at Step 244, the mobile station attempts to communicate with the wireless network, see column [11] lines [05-14]. FIG. 9 is a flowchart of an exemplary process that the mobile station can use in conjunction with the process described in FIG. 7 when the network other than a WWAN is not available. Thus, where the wireless network is not available, the flow of the process in FIG. 7 might continue to this process, see column [11] lines [32-44]. The missing/crossed out limitations will be discussed in view  White.).
As noted above, Jones is silent about the aforementioned missing/crossed limitations of: (1) controlling, in a case where the communication apparatus is in connection with the first communication network and the first communication network is not a public network, to make an attempt to establish a connection to the second communication network in a state in which the connection with the first communication network is maintained, (2) in a case where the communication apparatus is in connection with the first communication network and the first network is a public network, not to make an attempt to establish a connection to the second communication network.
However, Kotecha, in analogous art, discloses the missing/crossed limitations comprising: (1) controlling, in a case where the communication apparatus is in connection with the first communication network and the first communication network is not a public network, to make an attempt to establish a connection to the second communication network in a state in which the connection with the first communication network is maintained (FIG. 1 illustrates an example implementation as described herein. As shown in FIG. 1, data may be transmitted via a public sub-network (hereinafter referred to as a "pubic network") and/or via private network associated with a service provider network (e.g., a cellular network). In some implementations, the public network may be used to transmit user device data to/from user devices connected to the service provider network, see [0011]. FIG. 2 is a diagram of an example environment 200 in which systems and/or methods described herein may be implemented. As shown in FIG. 2, environment 200 may include user devices 210-1, . . . , 210-M (where M.gtoreq.1), client devices 215-1 . . . , 215-N (where N.gtoreq.1), application (app) devices 220-1, . . . , 220-0 (where O.gtoreq.1), central app devices 225-1, . . . 225-P (where P.gtoreq.1), access server 230, sensor network 235, service provider network 240, and network 245, see [0015]-[0020]. FIG. 6, the user device 210-1 may provide communication request via private network and/or public network, see [0075]-[0079].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jones’s method/apparatus by adding the teachings of Kotecha in order to make a more effective method/apparatus by enables connecting a central app device to the service provider network through the private network and the bearers that provide particular network resources for providing the client device data without providing excess network resources, thus reducing a cost for transmission and preventing direct access of the client devices and the data gathered by the client devices, and hence improving a security of the client devices and the data, see (Kotecha, see [0010], [0055].).
White, in analogous art, discloses the missing/crossed limitations comprising: (2) in a case where the communication apparatus is in connection with the first communication network and the first network is a public network, not to make an attempt to establish a connection to the second communication network (FIG. 6 is system block diagram example of a system of a lighting devices and user devices operating in an example of the networking environment. The private network 605 may be established within a shopping mall, for example, in which the access to the public network 640 is limited, in this example, to only the lighting device 612. The lighting device 612 may be within the shopping mall space, but may have a clearer wireless communication path to the base station 630 than other devices in the private network 605. Alternatively, the lighting device 612 may have a wired connection to a suitable antenna, or even a wired connection, to the base station 630, [0077]. The connections between the user devices A and M and lighting devices 612 and 614 are labeled as alternate network connections to indicate that these connections are not public network connections (i.e., transmissions from the cellular transceiver at a power setting suitable for public cellular communication network communications), but are private network connections (i.e., low-power, short range cellular transmissions), broadband (e.g., Wi-Fi) or Bluetooth connections, [0079]. FIG. 7, in response to a determination that the connection type is a data network request connection type (at step 710), the process 700 may proceed to step 720. At 720, the lighting device processor may request from the requesting device that sent the received data, information related to a data network that the user device is requesting to connect…If the determination is YES, the user device needs access to a cellular network to satisfy the data request, the lighting device, at 725, may access the large-scale cellular communication network or the public cellular communication network and communicate the data request over the large-scale cellular communication network or the public cellular communication network, [0105]. Then the process 700 stops and do not attempt to connect to other communication network. This technique is used in a case where the communication apparatus is in connection with the first communication network and the first network is a public network, not to make an attempt to establish a connection to the second communication network.).
 It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jones’s method/apparatus by adding the teachings of White in order to make a more effective method/apparatus by providing the range assistance and battery power for user devices is preserved by allowing operation of the transceivers of the user device at lower power levels. The interference in the small-scale cellular network can be reduced, see (White, [0048], [0108].).
Regarding claim 19, Jones teaches a control method of a communication apparatus having a first communication mode in which the communication apparatus is connected to a first communication network using a cellular communication method and a second communication mode in which the communication apparatus is connected to a second communication network different from the first communication network (FIG. 4 is a block diagram illustrating the mobile station that can be used to communicate with the first and second radio networks 52, 54 of FIG. 1. As shown in FIG. 4, the mobile station 50 includes a first radio 170 for communicating with the first radio network 52 via a first wireless interface 174. The mobile station 50 also includes a second radio 172 for communicating with the second radio network 54 via a second wireless interface 176. The radios 170, 172 may vary with the types of the first and second radio networks 52, 54, see column [6] lines [32-41].  In one exemplary embodiment the first radio network 52 is a WWAN and the second radio network 54 is a WLAN. Thus, the first radio 170 may be a WWAN radio and the second radio 172 may be a WLAN radio. Thus, the first wireless interface 174 may be the air interface 152 of FIG. 3, and the second wireless interface 176 may be the 802.11 interface 102 of FIG. 2. However, the particular types of wireless interfaces 174, 176 may vary with the particular types of radio networks, see column [6] lines [42-50]. FIG. 3, the mobile station 50 communicates with a base transceiver station ("BTS") 150 via an air interface 152. The mobile station 50 can communicate with the BTS 150 using a variety of different protocols, see column [05] lines [32-40].), the method comprising: 
 controlling, in a case where the communication apparatus is in connection with the first communication network and (FIG. 4, a processor 178 connects to the first radio 170 and second radio 172 and controls their operation, see column [06] lines [32-34]. FIG. 6 is a flowchart of an exemplary process that the mobile station can use to check the availability of the second radio network 54. At Step 220, the mobile station powers up a second radio in the mobile station that the mobile station uses to communicate with the second radio network, see column [10] lines [37-52]. At Step 222, the mobile station attempts to establish a connection with the second radio network 54. At Step 224, the mobile station successfully establishes a connection with the second radio network 54, see column [10] lines [49-55]. It should be understood, however, that many variations may be made to this process. For example, the mobile station 50 may keep its connection with the first radio network 52 in addition to establishing its connection with the second radio network 54. In this case, the mobile station 50 might not terminate its connection with the first radio network 52 and power-down the first radio 170. Thus, the mobile station 50 might not perform Steps 226 and 228, see column [10] lines [59-66]. The missing/crossed out limitations will be discussed in view of Kotecha.), and 
in a case where the communication apparatus is in connection with the first communication network and (FIG. 7 is a flowchart of an exemplary process that a mobile station can use to switch between communicating with a WWAN and a wireless network other than a WWAN… at Step 244, the mobile station attempts to communicate with the wireless network, see column [11] lines [05-14]. FIG. 9 is a flowchart of an exemplary process that the mobile station can use in conjunction with the process described in FIG. 7 when the network other than a WWAN is not available. Thus, where the wireless network is not available, the flow of the process in FIG. 7 might continue to this process, see column [11] lines [32-44]. The missing/crossed out limitations will be discussed in view  White.).
As noted above, Jones is silent about the aforementioned missing/crossed limitations of: (1) controlling, in a case where the communication apparatus is in connection with the first communication network and the first communication network is not a public network, to make an attempt to establish a connection to the second communication network in a state in which the connection with the first communication network is maintained, (2) in a case where the communication apparatus is in connection with the first communication network and the first network is a public network, not to make an attempt to establish a connection to the second communication network.
However, Kotecha, in analogous art, discloses the missing/crossed limitations comprising: (1) controlling, in a case where the communication apparatus is in connection with the first communication network and the first communication network is not a public network, to make an attempt to establish a connection to the second communication network in a state in which the connection with the first communication network is maintained (FIG. 1 illustrates an example implementation as described herein. As shown in FIG. 1, data may be transmitted via a public sub-network (hereinafter referred to as a "pubic network") and/or via private network associated with a service provider network (e.g., a cellular network). In some implementations, the public network may be used to transmit user device data to/from user devices connected to the service provider network, see [0011]. FIG. 2 is a diagram of an example environment 200 in which systems and/or methods described herein may be implemented. As shown in FIG. 2, environment 200 may include user devices 210-1, . . . , 210-M (where M.gtoreq.1), client devices 215-1 . . . , 215-N (where N.gtoreq.1), application (app) devices 220-1, . . . , 220-0 (where O.gtoreq.1), central app devices 225-1, . . . 225-P (where P.gtoreq.1), access server 230, sensor network 235, service provider network 240, and network 245, see [0015]-[0020]. FIG. 6, the user device 210-1 may provide communication request via private network and/or public network, see [0075]-[0079].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jones’s method/apparatus by adding the teachings of Kotecha in order to make a more effective method/apparatus by enables connecting a central app device to the service provider network through the private network and the bearers that provide particular network resources for providing the client device data without providing excess network resources, thus reducing a cost for transmission and preventing direct access of the client devices and the data gathered by the client devices, and hence improving a security of the client devices and the data, see (Kotecha, [0010], [0055].).
White, in analogous art, discloses the missing/crossed limitations comprising: (2) in a case where the communication apparatus is in connection with the first communication network and the first network is a public network, not to make an attempt to establish a connection to the second communication network (FIG. 6 is system block diagram example of a system of a lighting devices and user devices operating in an example of the networking environment. The private network 605 may be established within a shopping mall, for example, in which the access to the public network 640 is limited, in this example, to only the lighting device 612. The lighting device 612 may be within the shopping mall space, but may have a clearer wireless communication path to the base station 630 than other devices in the private network 605. Alternatively, the lighting device 612 may have a wired connection to a suitable antenna, or even a wired connection, to the base station 630, [0077]. The connections between the user devices A and M and lighting devices 612 and 614 are labeled as alternate network connections to indicate that these connections are not public network connections (i.e., transmissions from the cellular transceiver at a power setting suitable for public cellular communication network communications), but are private network connections (i.e., low-power, short range cellular transmissions), broadband (e.g., Wi-Fi) or Bluetooth connections, [0079]. FIG. 7, in response to a determination that the connection type is a data network request connection type (at step 710), the process 700 may proceed to step 720. At 720, the lighting device processor may request from the requesting device that sent the received data, information related to a data network that the user device is requesting to connect…If the determination is YES, the user device needs access to a cellular network to satisfy the data request, the lighting device, at 725, may access the large-scale cellular communication network or the public cellular communication network and communicate the data request over the large-scale cellular communication network or the public cellular communication network, [0105]. Then the process 700 stops and do not attempt to connect other communication network. This technique is used in a case where the communication apparatus is in connection with the first communication network and the first network is a public network, not to make an attempt to establish a connection to the second communication network.).
 It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jones’s method/apparatus by adding the teachings of White in order to make a more effective method/apparatus by providing the range assistance and battery power for user devices is preserved by allowing operation of the transceivers of the user device at lower power levels. The interference in the small-scale cellular network can be reduced, see (White, [0048], [0108].).
Regarding claim 20, Jones teaches A non-transitory computer-readable storage medium that stores a computer-readable instruction for causing, when executed by a computer included in a communication apparatus having a first communication mode in which the communication apparatus is connected to a first communication network using a cellular communication method and a second communication mode in which the communication apparatus is connected to a second communication network different from the first communication network FIG. 4 is a block diagram illustrating the mobile station that can be used to communicate with the first and second radio networks 52, 54 of FIG. 1. As shown in FIG. 4, the mobile station 50 includes a first radio 170 for communicating with the first radio network 52 via a first wireless interface 174. The mobile station 50 also includes a second radio 172 for communicating with the second radio network 54 via a second wireless interface 176. The radios 170, 172 may vary with the types of the first and second radio networks 52, 54, see column [6] lines [32-41].  In one exemplary embodiment the first radio network 52 is a WWAN and the second radio network 54 is a WLAN. Thus, the first radio 170 may be a WWAN radio and the second radio 172 may be a WLAN radio. Thus, the first wireless interface 174 may be the air interface 152 of FIG. 3, and the second wireless interface 176 may be the 802.11 interface 102 of FIG. 2. However, the particular types of wireless interfaces 174, 176 may vary with the particular types of radio networks, see column [6] lines [42-50]. FIG. 3, the mobile station 50 communicates with a base transceiver station ("BTS") 150 via an air interface 152. The mobile station 50 can communicate with the BTS 150 using a variety of different protocols, see column [05] lines [32-40].), the method comprising: 
 control, in a case where the communication apparatus is in connection with the first communication network and (FIG. 4, a processor 178 connects to the first radio 170 and second radio 172 and controls their operation, see column [06] lines [32-34]. FIG. 6 is a flowchart of an exemplary process that the mobile station can use to check the availability of the second radio network 54. At Step 220, the mobile station powers up a second radio in the mobile station that the mobile station uses to communicate with the second radio network, see column [10] lines [37-52]. At Step 222, the mobile station attempts to establish a connection with the second radio network 54. At Step 224, the mobile station successfully establishes a connection with the second radio network 54, see column [10] lines [49-55]. It should be understood, however, that many variations may be made to this process. For example, the mobile station 50 may keep its connection with the first radio network 52 in addition to establishing its connection with the second radio network 54. In this case, the mobile station 50 might not terminate its connection with the first radio network 52 and power-down the first radio 170. Thus, the mobile station 50 might not perform Steps 226 and 228, see column [10] lines [59-66]. The missing/crossed out limitations will be discussed in view of Kotecha.), and 
in a case where the communication apparatus is in connection with the first communication network and (FIG. 7 is a flowchart of an exemplary process that a mobile station can use to switch between communicating with a WWAN and a wireless network other than a WWAN… at Step 244, the mobile station attempts to communicate with the wireless network, see column [11] lines [05-14]. FIG. 9 is a flowchart of an exemplary process that the mobile station can use in conjunction with the process described in FIG. 7 when the network other than a WWAN is not available. Thus, where the wireless network is not available, the flow of the process in FIG. 7 might continue to this process, see column [11] lines [32-44]. The missing/crossed out limitations will be discussed in view  White.).
As noted above, Jones is silent about the aforementioned missing/crossed limitations of: (1) control, in a case where the communication apparatus is in connection with the first communication network and the first communication network is not a public network, to make an attempt to establish a connection to the second communication network in a state in which the connection with the first communication network is maintained, (2) in a case where the communication apparatus is in connection with the first communication network and the first network is a public network, not to make an attempt to establish a connection to the second communication network.
However, Kotecha, in analogous art, discloses the missing/crossed limitations comprising: (1) controlling, in a case where the communication apparatus is in connection with the first communication network and the first communication network is not a public network, to make an attempt to establish a connection to the second communication network in a state in which the connection with the first communication network is maintained (FIG. 1 illustrates an example implementation as described herein. As shown in FIG. 1, data may be transmitted via a public sub-network (hereinafter referred to as a "pubic network") and/or via private network associated with a service provider network (e.g., a cellular network). In some implementations, the public network may be used to transmit user device data to/from user devices connected to the service provider network, see [0011]. FIG. 2 is a diagram of an example environment 200 in which systems and/or methods described herein may be implemented. As shown in FIG. 2, environment 200 may include user devices 210-1, . . . , 210-M (where M.gtoreq.1), client devices 215-1 . . . , 215-N (where N.gtoreq.1), application (app) devices 220-1, . . . , 220-0 (where O.gtoreq.1), central app devices 225-1, . . . 225-P (where P.gtoreq.1), access server 230, sensor network 235, service provider network 240, and network 245, see [0015]-[0020]. FIG. 6, the user device 210-1 may provide communication request via private network and/or public network, see [0075]-[0079].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jones’s method/apparatus by adding the teachings of Kotecha in order to make a more effective method/apparatus by enables connecting a central app device to the service provider network through the private network and the bearers that provide particular network resources for providing the client device data without providing excess network resources, thus reducing a cost for transmission and preventing direct access of the client devices and the data gathered by the client devices, and hence improving a security of the client devices and the data, see (Kotecha, [0010], [0055].).
White, in analogous art, discloses the missing/crossed limitations comprising: (2) in a case where the communication apparatus is in connection with the first communication network and the first network is a public network, not to make an attempt to establish a connection to the second communication network (FIG. 6 is system block diagram example of a system of a lighting devices and user devices operating in an example of the networking environment. The private network 605 may be established within a shopping mall, for example, in which the access to the public network 640 is limited, in this example, to only the lighting device 612. The lighting device 612 may be within the shopping mall space, but may have a clearer wireless communication path to the base station 630 than other devices in the private network 605. Alternatively, the lighting device 612 may have a wired connection to a suitable antenna, or even a wired connection, to the base station 630, [0077]. The connections between the user devices A and M and lighting devices 612 and 614 are labeled as alternate network connections to indicate that these connections are not public network connections (i.e., transmissions from the cellular transceiver at a power setting suitable for public cellular communication network communications), but are private network connections (i.e., low-power, short range cellular transmissions), broadband (e.g., Wi-Fi) or Bluetooth connections, [0079]. FIG. 7, in response to a determination that the connection type is a data network request connection type (at step 710), the process 700 may proceed to step 720. At 720, the lighting device processor may request from the requesting device that sent the received data, information related to a data network that the user device is requesting to connect…If the determination is YES, the user device needs access to a cellular network to satisfy the data request, the lighting device, at 725, may access the large-scale cellular communication network or the public cellular communication network and communicate the data request over the large-scale cellular communication network or the public cellular communication network, [0105]. Then the process 700 stops and do not attempt to connect other communication network. This technique is used in a case where the communication apparatus is in connection with the first communication network and the first network is a public network, not to make an attempt to establish a connection to the second communication network.).
 It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jones’s method/apparatus by adding the teachings of White in order to make a more effective method/apparatus by providing the range assistance and battery power for user devices is preserved by allowing operation of the transceivers of the user device at lower power levels. The interference in the small-scale cellular network can be reduced, see (White, [0048], [0108].).
 Regarding claim 12, Jones, Kotecha and White teach all the claim limitations of claim 1 above; and Jones further teaches wherein the operation further comprise controlling a connection to the second communication network based on whether location information can be obtained using the first communication network (The first radio network may be a WWAN and the second radio network may be a WLAN. The mobile station may communicate with a plurality of base stations in the WWAN, such as by being served by one of the base stations and monitoring pilot signals from the other base stations. As the mobile station changes location, it may detect pilot signals from additional base stations not in the plurality of base stations, it may stop detecting a pilot signal from a base station in the plurality of base stations, it may detect a change in the relative strengths of the pilot signals or it may handoff between base stations. As the mobile station detects that it is changing location and has thereafter stopped moving, the mobile station may then attempt to communicate with the WLAN. If the mobile station has moved within range of the WLAN, the mobile station may then use the WLAN for voice, data or other services, see column [2] lines [38-60].).
Regarding claim 15, Jones, Kotecha and White teach all the claim limitations of claim 7 above; and Jones further teaches wherein the operation further comprise controlling in a case where a connection to the second communication network is not to be made to deactivate the second communication mode (In order to conserve the battery 180, the mobile station 50 may power-down the radios 170, 172 when the mobile station 50 is not communicating with their respective radio networks 52, 54. For example, the mobile station 50 may power-down the second radio 172 when the mobile station 50 is not communicating with the second radio network 54, see column [7] lines [30-35].).
Regarding claim 17, Jones, Kotecha and White teach all the claim limitations of claim 1 above; and Jones further teaches  wherein wireless LAN communication compliant with the IEEE802. 11 standard series is executed in the second communication mode (The WLAN 98 depicted in FIG. 2 may use any of the various 802.11 standards. For example, it may use the 802.11a, 802.11b, 802.11g or other standards under the 802.11 umbrella, see column [5] lines [20-25].).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (USPAT 7200397, henceforth “Jones”) in view of Kotecha et al. (US 20150029840, henceforth “Kotecha”), White et al. (US 20160323975, henceforth “White”) and further in view of Fujinami et al. (US 20180035284, henceforth “Fujinami”).
 Regarding claim 5, Jones, Kotecha and White teach all the claim limitations of claim 1 above; and Jones further teaches wherein the operations further comprise determining(FIG. 3 shows an exemplary architecture for a WWAN that can be used as the first radio network of FIG. 1. As shown in FIG. 3, the mobile station 50 communicates with a base transceiver station ("BTS") 150 via an air interface 152. The mobile station 50 can communicate with the BTS 150 using a variety of different protocols, see column [5] lines [32-37]. The BSC 152 may connect to a mobile switching center ("MSC") 156, which in turn may connect to the public switched telephone network ("PSTN") 158, see column [5] lines [32-68] - column [6] lines [1-17]. The missing/crossed out limitations will be discussed in view of Fujinami.).
As noted above, Jones is silent about the aforementioned missing/crossed limitations of: (1) the operations further comprise determining, based on a PLMN ID (Public Land Mobile Network Identifier) transmitted from a base station of the first communication network, whether the first communication network is a public network. However, Fujinami discloses the missing/crossed limitations comprising: (1) the operations further comprise determining, based on a PLMN ID (Public Land Mobile Network Identifier) transmitted from a base station of the first communication network, whether the first communication network is a public network (The identification unit 20 identifies based on a PLMN ID (Public Land Mobile Network Identifier) included in a connection request from the terminal 1, a network corresponding to the terminal 1 or communication traffic of the terminal 1. The PLMN ID is a network identification number of a mobile network operator (or a mobile virtual network operator) or a communication network (a legacy network or an MVNO network), and is allocated, for example, for each MNO (MVNO) or each communication network. The PLMN ID is included, for example, in an "RRC Connection Setup Request" from the terminal 1. The PLMN ID is included, for example, in an "RRC Connection Setup Complete" from the terminal 1. The identification unit 20 can identify, for example, based on a PLMN ID included in an "RRC Connection Setup Complete" from the terminal 1, a network corresponding to the terminal 1 or communication traffic of the terminal 1, see [0065]-[0066]. So, the operations further comprise determining, based on a PLMN ID (Public Land Mobile Network Identifier) transmitted from a base station of the first communication network, whether the first communication network is a public network.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jones’s apparatus by adding the teachings of Fujinami in order to make a more effective apparatus by reducing congestion of a network by offloading communication traffic, see (Fujinami, [0003].).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (USPAT 7200397, henceforth “Jones”) in view of Kotecha et al. (US 20150029840, henceforth “Kotecha”), White et al. (US 20160323975, henceforth “White”) and further in view of Zhu et al. (US 20140274179, henceforth “Zhu”).
Regarding claim 11, Jones, Kotecha and White teach all the claim limitations of claim 1 above; and Jones further teaches wherein the operations further controlling a connection to the second communication network (FIG. 4, the mobile station 50 also includes a second radio 172 for communicating with the second radio network 54 via a second wireless interface 176. The second radio 172 may be a WLAN radio. The second wireless interface 176 may be the 802.11 interface 102 of FIG. 2, see column [6] lines [32-52]. The missing/crossed out limitations will be discussed in view of Zhu.).
As noted above, Jones is silent about the aforementioned missing/crossed limitations of: (1) the operations further controlling a connection to the second communication network based on whether a frequency band used for communication in the first communication network is a predetermined frequency band.  However, Zhu discloses the missing/crossed limitations comprising: (1) the operations further controlling a connection to the second communication network based on whether a frequency band used for communication in the first communication network is a predetermined frequency band (An embodiment provides systems, methods, processes and devices for detecting or monitoring current and new connection(s) to networks by a communication device. Depending on the status of the connections, an embodiment can initiate adjustments for communication parameters that the communication device implements to communicate with one of the networks. In particular, an embodiment may detect a connection to a first network for the communication device and depending on one or more characteristics of the connection; an embodiment may adjust a communication parameter that the device is using for a second communication network, see [0010]. Operating parameters for exemplary network 118 follow standards set by the IEEE LAN/MAN Standards Committee, known as IEEE 802, through its working group "11". The IEEE 802.11 working group defines numerous distinct frequency ranges for transmission frequencies, e.g. so-called "white spaces" of the VHF/UHF television transmission bands (namely frequencies that are unused or underutilized geographically or temporally as specified in a geo-location database or its proxy server), 2.4 GHz, 3.6 GHz, 4.9 GHz, 5.0-6.0 GHz bands and other bands. Each frequency range may be divided into sets of channels. Communications can be specified to be carried on a particular channel for a particular band, see [0040]. AP 110b is a communication device that contains an IEEE 802.11 radio receiver/transmitter (or transceiver) and functions as a bridge between network 112 and other networks (such as network 102, Internet 106 and/or LAN 108) for its carried communications, see [0042]. So, the control unit controls a connection to the second communication network based on whether a frequency band used for communication in the first communication network is a predetermined frequency band.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jones’s apparatus by adding the teachings of Zhu in order to make a more effective apparatus by improving sensitivities of received signals, see (Zhu, [0102].).
 Claims 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (USPAT 7200397, henceforth “Jones”) in view of Kotecha et al. (US 20150029840, henceforth “Kotecha”), White et al. (US 20160323975, henceforth “White”) and further in view of Takae et al. (US 20160226861, henceforth “Takae”).
Regarding claim 16, Jones, Kotecha and White teach all the claim limitations of claim 1 above; and Jones further teaches wherein the operations further comprise controlling, in a case where a connection to the second communication network is not to be made, such that In order to conserve the battery 180, the mobile station 50 may power-down the radios 170, 172 when the mobile station 50 is not communicating with their respective radio networks 52, 54. For example, the mobile station 50 may power-down the second radio 172 when the mobile station 50 is not communicating with the second radio network 54. Similarly, the mobile station 50 may power-down the first radio 170 when the mobile station 50 is not communicating with the first radio network 52. Even when the radios 170, 172 are included in a single chip, they may be separately powered-up and powered-down. In order to later access one of the networks, the mobile station 50 can then power-up the corresponding radio. For example, the mobile station 50 can power-up the first radio 170 to access the first radio network 52, and it can power-up the second radio 172 to access the second radio network 54, see column [7] lines [3-45]. The missing/crossed out limitations will be discussed in view of Takae.).
As noted above, Jones is silent about the aforementioned missing/crossed limitations of: (1) the operations further comprise controlling, in a case where a connection to the second communication network is not to be made, such that  processing related to connection establishment is not executed in the second communication mode while the second communication mode is maintained to be active. However, Takae discloses the missing/crossed limitations comprising: (1) the operations further comprise controlling, in a case where a connection to the second communication network is not to be made, such that  processing related to connection establishment is not executed in the second communication mode while the second communication mode is maintained to be active (The mobile communication terminal 100-1 and the wireless communication terminal 200-1 execute a disconnection process for disconnecting the connection of the first wireless communication (WLAN (direct communication)) (S1096). As a result, the connection of the first wireless communication between the mobile communication terminal 100-1 and the wireless communication terminal 200-1 is disconnected. After the disconnection process, the mobile communication terminal 100-1 (for example, the control unit 160) may switch the function of the first wireless communication from an on-state to an off-state. In other words, the mobile communication terminal 100-1 may stop an operation of software or hardware for the first wireless communication. Accordingly, for example, the mobile communication terminal 100-1 transmits no beacon of the first wireless communication, and as a result, power consumption of the mobile communication terminal 100-1 can be reduced. Alternatively, after the disconnection process, the mobile communication terminal 100-1 (for example, the control unit 160) may further lengthen a transmission interval of beacons of the first wireless communication. Accordingly, for example, power consumption of the mobile communication terminal 100-1 can be reduced, and re-connection of the wireless communication terminal 200-1 to the mobile communication terminal 100-1 can be more quickly perform, see [0247].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jones’s apparatus by adding the teachings of Takae in order to make a more effective apparatus by promptly switching communication to communication that is performed via a more desirable wireless network, see (Takae, [0014].).
Regarding claim 18, Jones, Kotecha and White teach all the claim limitations of claim 1 above; and Jones further teaches further comprising a display, wherein (The missing/crossed out limitations will be discussed in view of Takae.).
As noted above, Jones is silent about the aforementioned missing/crossed limitations of: (1) the operations further comprise displaying, on the display, information related to control executed by the control unit. However, Takae discloses the missing/crossed limitations comprising: (1) the operations further comprise displaying, on the display, information related to control executed by the control unit (FIG. 20 is a block diagram showing an example of a schematic configuration of the smartphone 700 to which the technology according to the present disclosure can be applied. The smartphone 700 includes a processor 701, a memory 702, a storage 703, an external connection interface 704, a camera 705, a sensor 706, a microphone 707, an input device 708, a display device 709, a speaker 710, a mobile communication interface 711, an antenna switch 712, an antenna 713, a WLAN communication interface 714, an antenna switch 715, an antenna 716, a Bluetooth communication interface 717, an antenna switch 718, an antenna 719, a bus 720, a battery 721, and an auxiliary controller 72, see [0419].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Jones’s apparatus by adding the teachings of Takae in order to make a more effective apparatus by promptly switching communication to communication that is performed via a more desirable wireless network, see (Takae, [0014].).
Claims 2, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (USPAT 7200397, henceforth “Jones”) in view of Kotecha et al. (US 20150029840, henceforth “Kotecha”), White et al. (US 20160323975, henceforth “White”) and further in view of Lam et al. (US 20170325142, henceforth “Lam”).
Regarding claim 2, Jones, Kotecha and White teach all the claim limitations of claim 1 above; and Jones further teaches wherein the first communication network is a communication network that cannot access a predetermined connection destination belonging to the second communication network different from the first communication network, wherein the second communication network can be accessed via an Internet (FIG. 4 is a block diagram illustrating the mobile station that can be used to communicate with the first and second radio networks 52, 54 of FIG. 1. As shown in FIG. 4, the mobile station 50 includes a first radio 170 for communicating with the first radio network 52 via a first wireless interface 174. The mobile station 50 also includes a second radio 172 for communicating with the second radio network 54 via a second wireless interface 176. The radios 170, 172 may vary with the types of the first and second radio networks 52, 54, see column [6] lines [32-41].  In one exemplary embodiment the first radio network 52 is a WWAN and the second radio network 54 is a WLAN. Thus, the first radio 170 may be a WWAN radio and the second radio 172 may be a WLAN radio. Thus, the first wireless interface 174 may be the air interface 152 of FIG. 3, and the second wireless interface 176 may be the 802.11 interface 102 of FIG. 2. However, the particular types of wireless interfaces 174, 176 may vary with the particular types of radio networks, see column [6] lines [42-50]. The AP 100 may in turn connect to a packet data network 108 via a data link 110. The data link 110 may be a wired or wireless connection. The packet data network 108 may be any type of packet data network, such as an intranet or the Internet. The packet data network 108 may additionally provide connectivity to one or more other packet data networks. Using the connectivity between the AP 100 and the packet data network 108, the mobile station 50 may communicate with a device on the packet data network 108, see column [05] lines [20-31]. FIG. 7 is a flowchart of an exemplary process that a mobile station can use to switch between communicating with a WWAN and a wireless network other than a WWAN, see column [11] lines [5-14]. FIG. 8 is a flowchart of an exemplary process that the mobile station can use in conjunction with the process described in FIG. 7 when the network other than a WWAN is available. At Step 260, the mobile station establishes a connection with the wireless network, see column [11] lines [15-31]. FIG.2, the mobile station 50 connects Packet Data Network via Access Point 100. The missing/crossed out limitations will be discussed in view of Lam.).
As noted above, Jones is silent about the aforementioned missing/crossed limitations of: (1) the first communication network is a communication network that cannot access a predetermined connection destination belonging to the second communication network different from the first communication network, wherein the second communication network can be accessed via an Internet.
However, Lam discloses the missing/crossed limitations comprising: (1) the first communication network is a communication network that cannot access a predetermined connection destination belonging to the second communication network different from the first communication network, wherein the second communication network can be accessed via an Interne (FIG. 1 illustrates an example in which a client device 110 continues a multimedia session with an endpoint 140 while connecting to multiple communication networks 120, 122, and 124., see [0009]-[0019]. FIG. 2 illustrates another example in which a client device 210 continues a multimedia session with an endpoint 275 while connecting to multiple communication networks 220, 222, and 224. During a second time period t5, after time period t4, client device 210 is connected to, and transfers data via, a second communication network 222 that is different than first communication network 220...The connection of client device 210 to second communication network 222 may be a result of losing the connection between client device 210 and first communication network 220, see [0020], [0036]-[0037].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jones’s apparatus by adding the teachings of Lam in order to make a more effective apparatus by avoiding the replacement being performed for the wrong multimedia session, see (Lam, [0053].).
Regarding claim 6, Jones, Kotecha and White teach all the claim limitations of claim 1 above; and Jones further teaches wherein in response to successful establishment of a connection to the public network in the first mode,  (FIG. 4 is a block diagram illustrating the mobile station that can be used to communicate with the first and second radio networks 52, 54 of FIG. 1. As shown in FIG. 4, the mobile station 50 includes a first radio 170 for communicating with the first radio network 52 via a first wireless interface 174. The mobile station 50 also includes a second radio 172 for communicating with the second radio network 54 via a second wireless interface 176. The radios 170, 172 may vary with the types of the first and second radio networks 52, 54, see column [6] lines [32-41].  In one exemplary embodiment the first radio network 52 is a WWAN and the second radio network 54 is a WLAN. Thus, the first radio 170 may be a WWAN radio and the second radio 172 may be a WLAN radio. Thus, the first wireless interface 174 may be the air interface 152 of FIG. 3, and the second wireless interface 176 may be the 802.11 interface 102 of FIG. 2. However, the particular types of wireless interfaces 174, 176 may vary with the particular types of radio networks, see column [6] lines [42-50]. Although the second radio network 54 may be available, the mobile station 50 might continue to use the first radio network 52 as well, see column [9] lines [62-67]. The missing/crossed out limitations will be discussed in view of Lam.).
As noted above, Jones is silent about the aforementioned missing/crossed limitations of: (1) in response to successful establishment of a connection to the public network in the first mode, the communication apparatus does not make an attempt to establish a connection to the second communication network.
However, Lam discloses the missing/crossed limitations comprising: (1) in response to successful establishment of a connection to the public network in the first mode, the communication apparatus does not make an attempt to establish a connection to the second communication network (FIG. 2 illustrates another example in which a client device 210 continues a multimedia session with an endpoint 275 while connecting to multiple communication networks 220, 222, and 224. The example illustrated in FIG. 2 may be viewed as a more specific example of the example illustrated in FIG. 1. In the example illustrated in FIG. 2, a first communication network 220 is a cellular data network, see [0020]. During a first time period t4, client device 210 is connected to, and transfers data via, first communication network 220. As noted above, the first communication network 220 is a cellular data network. Specifically, the first communication network 220 is implemented with a 3GPP (3rd Generation Partnership Project) LTE (Long-Term Evolution) cellular data network, although this disclosure is not limited to LTE networks, and other cellular data technologies may be used, see [0021]. During t4, the client device 210 does not attempt to connect other communication network, such as, communication network 222 or 224. During a second time period t5, after time period t4, client device 210 is connected to, and transfers data via, a second communication network 222 that is different than first communication network 220, [0037].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jones’s apparatus by adding the teachings of Lam in order to make a more effective apparatus by avoiding the replacement being performed for the wrong multimedia session, see (Lam, [0053].).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (USPAT 7200397, henceforth “Jones”) in view of Kotecha et al. (US 20150029840, henceforth “Kotecha”), White et al. (US 20160323975, henceforth “White”) and further in view of Mori et al. (US 20210195014, henceforth “Mori”).
Regarding claim 21, Jones, Kotecha and White teach all the claim limitations of claim 1 above; and Jones further teaches wherein the operations further comprising: 
determining,  (FIG. 4 is a block diagram illustrating the mobile station that can be used to communicate with the first and second radio networks 52, 54 of FIG. 1. As shown in FIG. 4, the mobile station 50 includes a first radio 170 for communicating with the first radio network 52 via a first wireless interface 174. The mobile station 50 also includes a second radio 172 for communicating with the second radio network 54 via a second wireless interface 176. The radios 170, 172 may vary with the types of the first and second radio networks 52, 54, see column [6] lines [32-41]. The missing/crossed out limitations will be discussed in view of Mori.); and
 turning the second mode on FIG. 6 is a flowchart of an exemplary process that the mobile station can use to check the availability of the second radio network 54. At Step 220, the mobile station powers up a second radio in the mobile station that the mobile station uses to communicate with the second radio network, see column [10] lines [37-52]. At Step 222, the mobile station attempts to establish a connection with the second radio network 54, see column [10] lines [49-55]. The missing/crossed out limitations will be discussed in view of Mori.).
As noted above, Jones is silent about the aforementioned missing/crossed limitations of: (1) determining, in accordance with being connected to the first communication network, whether a type of the first communication network is a private network, (2) turning the second mode on without accepting a user operation, in a case where it is determined that the first communication network is the private network and the second mode is set to be off, wherein in accordance with turning the second switch on, establishment of connection to  the second communication network is attempted.
However, Mori discloses the missing/crossed limitations comprising: (1) determining, in accordance with being connected to the first communication network, whether a type of the first communication network is a private network (FIG. 1, the communication system according to an embodiment includes communication equipment 100, a public cellular communication network 210, a local cellular communication network 220, and a server 300, see [0031]. The public cellular communication network 210 is a cellular communication network operated by a communication carrier. The public cellular communication network 210 is sometimes referred to as public 5G, see [0033]. The local cellular communication network 220 is a cellular communication network which can be flexibly established and utilized by various subjects in accordance with regional needs and individual needs of industrial fields. The local cellular communication network 220 is sometimes referred to as local 5G, see [0034]. FIGS. 10A to 10C are diagrams illustrating an example of a screen displayed on the display 112 of the communication equipment 100 according to an embodiment, see [0119]. The communication equipment 100 according to an embodiment may display at least one of a first image (first object) corresponding to a connection recommendation level of a first network type and a second image (second object) corresponding to a connection recommendation level of a second network type on at least part of the display 112 based on the detected cellular communication network, [0120].), (2) turning the second mode on without accepting a user operation, in a case where it is determined that the first communication network is the private network and the second mode is set to be off, wherein in accordance with turning the second switch on, establishment of connection to  the second communication network is attempted (FIG. 6 is a diagram illustrating a screen display example according to an embodiment. The controller 190 causes the display screen illustrated in FIG. 6 to be displayed on the display 112, see [0104]. The display screen illustrated in FIG. 6 includes a display region R1 corresponding to the local cellular communication network 220 and a display region R2 corresponding to the public cellular communication network 210 in addition to a character string “Search Result” indicating that a result of network search is displayed, see [0105]. The display region R1 includes a network identifier “AAA-5G” of the local cellular communication network 220, a network type “Local 5G” of the local cellular communication network 220, buttons B11 to B16 respectively provided for the service types, and a connection recommendation level “Recommended” of the local cellular communication network 220, see [0106]. FIGS. 10A to 10C are diagrams illustrating an example of a screen displayed on the display 112 of the communication equipment 100 according to an embodiment. The communication equipment 100 according to an embodiment may display at least one of a first image (first object) corresponding to a connection recommendation level of a first network type and a second image (second object) corresponding to a connection recommendation level of a second network type on at least part of the display 112 based on the detected cellular communication network, see [0119]-[0120].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jones’s apparatus by adding the teachings of Mori in order to make a more effective apparatus by making it easier to appropriately select a cellular communication network which is a connection destination under the mixed environment of a public cellular communication network and a local cellular communication network, see (Mori, [0028].).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (USPAT 7200397, henceforth “Jones”) in view of Kotecha et al. (US 20150029840, henceforth “Kotecha”), White et al. (US 20160323975, henceforth “White”) and further in view of Nakahara et al. (US 20180302370, henceforth “Nakahara”) 
Regarding claim 22, Jones, Kotecha and White teach all the claim limitations of claim 1 above; and Jones further teaches wherein in a case where the communication apparatus is connected to both the first communication network and the second communication network, the communication apparatus transmits data to an Internet via the second communication network, and transmits, via the first communication network, FIG. 4 is a block diagram illustrating the mobile station that can be used to communicate with the first and second radio networks 52, 54 of FIG. 1. As shown in FIG. 4, the mobile station 50 includes a first radio 170 for communicating with the first radio network 52 via a first wireless interface 174. The mobile station 50 also includes a second radio 172 for communicating with the second radio network 54 via a second wireless interface 176. The radios 170, 172 may vary with the types of the first and second radio networks 52, 54, see column [6] lines [32-41].  In one exemplary embodiment the first radio network 52 is a WWAN and the second radio network 54 is a WLAN. Thus, the first radio 170 may be a WWAN radio and the second radio 172 may be a WLAN radio. Thus, the first wireless interface 174 may be the air interface 152 of FIG. 3, and the second wireless interface 176 may be the 802.11 interface 102 of FIG. 2. However, the particular types of wireless interfaces 174, 176 may vary with the particular types of radio networks, see column [6] lines [42-50]. , the mobile station 50 might use the second radio network 54 for data services while continuing to use the first radio network 52 for both voice and data services, thereby potentially achieving a faster data rate than could be achieved from using either one of the radio networks individually for data services, see column [9] lines [62-67] – column [10] lines [1-24]. The missing/crossed out limitations will be discussed in view of Nakahara.)
As noted above, Jones is silent about the aforementioned missing/crossed limitations of: (1) in a case where the communication apparatus is connected to both the first communication network and the second communication network, the communication apparatus transmits data to an Internet via the second communication network, and transmits, via the first communication network, data to a closed network that is not physically/logically connected to the Internet.
However, Mori discloses the missing/crossed limitations comprising: (1) in a case where the communication apparatus is connected to both the first communication network and the second communication network, the communication apparatus transmits data to an Internet via the second communication network, and transmits, via the first communication network, data to a closed network that is not physically/logically connected to the Internet (FIG. 1 is an overall configuration diagram of a communication system according to an embodiment of the present invention. As shown in FIG. 1, the communication system according to the present embodiment includes a first communication network 10 and a second communication network 20. n the first communication network 10 and the second communication network 20, IP addresses used for packet routing are different. Here, as the cases in which “IP addresses are different”, there are cases in which, for example, when one uses “IPv4 address” and the other uses “IPv6 address”, one uses a specific address band of “IP address”, and the other uses another address band of the same type of “IP address”, or the like. Also, as the cases in which “IP addresses are different”, there are cases in which, one is “IP address” used in a global network such as the Internet and the other is “IP address” used in a network which is physically or logically separated from the global network, which is a closed network, see [0045]-[0046]. FIG. 6, the first communication network 10 may be a closed network…and the second communication network 20 may be the Internet, [0111]. FIG. 6, it is possible to realize a control that causes a part or all of the P2P communications to be performed via the second communication network 20 (the Internet), for example, by performing the score conversion. As described in the second example, in order to cause the P2P communication to be performed via the second communication network 20 (the Internet), the signaling server 30 may perform address conversion such that the score of the address on the side of the second communication network 20 becomes high (the score conversion in S303, S307 in FIG. 4). Also, for example, according to the traffic situation of the Internet, if it is desired to change the network via which P2P communication is performed from the second communication network 20 (the Internet) to the first communication network 10 (closed network), the setting in the signaling server 30 may be changed so as to perform address conversion such that the score of the address in the first communication network 10 side becomes high, see [0113].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jones’s apparatus by adding the teachings of Nakahara in order to make a more effective apparatus by automatically establishing communication via a connectable network (the Internet)as a fallback destination, and service availability is improved, see (Nakahara, [0106] and [0109].).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411     

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411